Citation Nr: 1021402	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  99-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service-connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

For the record, the appellant had active service in the 
United States Army from July 1962 to November 1967 and active 
service in the United States Air Force from January 1968 to 
April 1974 and from March 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Albuquerque, New Mexico in which 
the RO denied the benefits sought on appeal.  The appellant 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a Travel Board hearing in March 
2000.  The presiding Veterans Law Judge is no longer with the 
Board.  The appellant declined the opportunity to have an 
additional Board hearing. See 38 C.F.R. § 20.707 (2009).

In a November 2000 decision, the Board denied the appellant's 
claim of entitlement to service connection for posttraumatic 
stress disorder.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims ("CAVC" 
or "Court").  Pursuant to Appellee's Motion for Remand and 
To Stay Proceedings, in a May 2001 Order, the Court vacated 
the Board's November 2000 decision and remanded the matter to 
the Board for consideration of the Veterans Claims Assistance 
Act of 2000.  

Subsequently, the Board undertook additional development on 
the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2). See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002).  However, before completion of that development, the 
Court invalidated 38 C.F.R. § 19.9(a)(2). See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Additionally, the claims folder was 
transferred to the RO in Cheyenne, Wyoming. See February 2002 
notification of change in address.  In October 2003, June 
2004, December 2006 and May 2009, the Board remanded the case 
to the RO for further development.  The requested development 
has been completed; and the case has been returned to the 
Board for further review.

For the record, the Board notes its consideration of the 
Court's recent holding in Clemons v. Shinseki to the facts 
presented in this case. Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
However, in light of evidence in the claims file indicating 
that the appellant has previously applied for but been denied 
service connection for a nervous condition (see November 1978 
rating decision); and that his other mental health diagnoses 
either have not been confirmed or not subject to service 
connection (i.e., alcohol abuse, personality disorder and 
possible depression), the Board finds Clemons not to be 
applicable in this appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative and persuasive evidence of record 
indicates that the appellant's prior diagnoses of 
posttraumatic stress disorder have not been adequately 
supported by the record; and the evidence reveals that the 
appellant does not have a current medical diagnosis of 
posttraumatic stress disorder. 
 

CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

With respect to the appellant's claim of entitlement to 
service connection for posttraumatic stress disorder 
("PTSD"), VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  In this regard, the Board observes for the 
record that the rating decision on appeal was issued prior to 
the enactment of the VCAA. See October 1998 rating decision.  
The appellant and his representative were not provided notice 
of the VCAA in regards to the appellant's claim until June 
2004. See June 2004 BVA decision; June 2004 letter from the 
Appeals Management Center to the appellant.  This letter, 
which the Board finds fully satisfied the duty to notify 
provisions, informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to his PTSD 
service connection claim.  The June 2004 letter also informed 
the appellant that additional information or evidence was 
needed to support his PTSD service connection claim; and 
asked the appellant to send the information to VA. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) [Pelegrini II]; see also letter from the 
RO to the appellant dated in February 2005.  Although the 
June 2004 letter was not sent prior to the initial 
adjudication of the appellant's claim, the Board finds that 
the belated notice was not prejudicial to him since the 
appellant was provided adequate notice, his claim was 
readjudicated, and the appellant was provided a Supplemental 
Statement of the Case explaining the readjudication of his 
claim in May 2006. Mayfield  v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [Mayfield III]; see also Supplemental 
Statements of the Case dated in March 2009 and February 2010.

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, service personnel 
records, VA medical records and available private medical 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the 
claims file reveals no indication that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file. See PIES requests and 
responses dated in August 2002, October 2002, June 2004, 
October 2004, February 2005 and April 2005; December 2003 VA 
Form 21-8359; December 2003 response from the Department of 
the Air Force.  In making this determination, the Board 
observes for the record that VA is on notice of outstanding 
private medical records potentially pertinent to the 
appellant's service connection claim located at the 
California Department of Corrections ("DOC"); and that 
these records have not been associated with the claims file. 
See June 2004 BVA decision.  However, since the RO has 
requested current authorizations from the appellant in order 
to obtain his DOC records, and the appellant has not provided 
such an authorization, VA is unable to obtain the above-
referenced private medical records on the appellant's behalf. 
See January 1999 authorization from the appellant; BVA 
decisions dated in June 2004, December 2006 and May 2009; 
letters from the RO to the appellant dated in July 2005, 
January 2007, June 2007, July 2009 and November 2009.   

The record in this case also reveals that the appellant was 
provided VA examinations in December 1996 and April 1998 in 
connection with his PTSD claim; and that he was scheduled for 
another PTSD examination in September 2009 but did not 
appear. See 38 C.F.R. § 3.159(c)(4); December 1996 and April 
1998 VA examination reports; note to file dated in September 
2009 indicating the appellant failed to appear for his 
examination; see also note to file dated in May 2007 
indicating the appellant failed to appear for his 
examination; May 2009 BVA decision (holding that the 
appellant should be given another opportunity to appear for a 
PTSD examination in light of evidence indicating he did not 
receive notice of scheduled May 2007 VA examination).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the December 1996 and April 1998 VA medical opinions obtained 
in this case are adequate as they are predicated on a review 
of medical records; contain a description of the history of 
the psychiatric disability at issue in this case; document 
and consider the appellant's complaints and symptoms at that 
time; and include opinions addressing the medical question of 
whether the appellant's psychiatric symptomatology fulfills 
the diagnostic criteria for a diagnosis of PTSD (under the 
criteria of DSM-IV) that is related to a PTSD stressor event 
experienced by the appellant during his period of service. 
See December 1996 and April 1998 VA examination reports.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met. 38 C.F.R. § 3.159(c) 
(4).  

To the extent that the appellant failed to report for his 
most recently scheduled PTSD examination in September 2009, 
the Board must decide the appellant's claim based upon the 
current evidence of record. See letters from the RO to the 
appellant in August 2009 and September 2009; October 2009 
letter from the RO to private health care center; 38 C.F.R. § 
3.655 (When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record).     

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his PTSD service connection 
claim. See Supplemental Statements of the Case dated in May 
2006 and March 2009; Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Regardless, since the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
PTSD, any questions as to the appropriate disability rating 
or effective date to be assigned to this claim are rendered 
moot; and no further notice is needed. Id.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this particular claim, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the appellant's PTSD service connection 
claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Law and Analysis

In this appeal, the appellant seeks service connection for 
PTSD on the basis that he experienced several stressor events 
that made him fear for his life while serving on active duty.  
Specifically, the appellant has asserted that he served with 
the 1st Aviation Brigade at Can Tho and Vung Tau in Vietnam 
as a door gunner and flight crew chief. See March 2000 BVA 
hearing testimony; September 2002 and September 2003 
statements in support of claim.  During that time, he 
indicates that he was involved in three fire fights in which 
he returned fire; he was wounded in the upper part of his 
head by an incoming round; and that he was treated at a field 
hospital North of Vung Tau. Id.  Additionally, he reports 
that while in the 174th Transport Aviation Company, two of 
his aircrew members were wounded in flight. Id.  Lastly, the 
appellant reported that part of his job while on active duty 
was transporting troops and cargo to outposts and then 
returning to pick up wounded soldiers and dead bodies. Id.  
He claims that he has PTSD as a result of his experiences in 
Vietnam.

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
appellant's claim of entitlement to service connection; and 
therefore concludes that this appeal must be denied. 

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, 
a claimant must generally submit: (1) medical evidence of a 
current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury 
or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  Service connection for PTSD specifically requires: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-
IV), (2) a link, established by medical evidence, between a 
veteran's current symptoms and an in-service stressor and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  Absent a showing of 
all three elements, service connection must generally be 
denied.

For reasons that will be discussed in more detail below, the 
Board finds that the crux of the appellant's appeal revolves 
around the issue of whether the appellant's past and/or 
present symptomatology fulfills the diagnostic criteria set 
forth in the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders ("DSM-IV") for 
a diagnosis of PTSD and not whether the appellant's specific 
PTSD stressor events have been verified.  In this regard, the 
Board notes for the record that it assumes for the sake of 
argument in this appeal that the appellant experienced at 
least one stressful event sufficient to support a diagnosis 
of PTSD during his period of service in Vietnam based upon 
the evidence contained in the claims file.  Such evidence 
includes service personnel records that indicate the 
appellant was an airplane mechanic and crew chief during 
service; that he served in Vietnam from December 1965 to 
November 1966; that the appellant was stationed at Can Tho 
Vietnam in 1966; and that he was assigned to the 134th 
Aviation Company from July 1965 to April 1966, the 73rd 
Aviation Company from April 1966 to July 1966, and the 61st 
Aviation Company from July 1966 to November 1966. See 
personnel record of assignments; personnel records of foreign 
service; personnel record of duty mos; May 1966 summary 
court-martial record.  Additional evidence includes 
information provided by the U.S. Armed Services Center for 
Unit Records Research ("USASCRUR"; now known as the U.S. 
Army and Joint Services Records Research Center ("JSRRC")) 
in response to a request from the RO to verify the 
appellant's assertions that he was a door gunner involved in 
firefights, picked up bodies of dead soldiers and took a 
round of bullets through his flight helmet for which he was 
treated by a field medic during service. See February 2005 
PIES request.  In responding to the RO's request, JSRRC 
indicated that on July 3, 1965, the Viet Cong made a 
significant attack on the old Can Tho Field.  The Unit 
History from the 134th Aviation Company for the period of 
July 1, 1965 to December 31, 1965 also stated that on 
December 21, 1965, Aircraft 62-4182 received the first bullet 
hole by the enemy. See April 2005 response from JSRRC.  
Additionally, JSRRC reported that on January 19, 1966, the 
Viet Cong bombed the military billet at Can Tho.  The Unit 
History for the 134th Aviation Company also revealed that on 
March 21, 1966, Aircraft 63-9762 received a round of fire 
that went through the floor of the cargo compartment and one 
ARVN soldier was wounded.  Lastly, JSRRC reported that on May 
18, 1966, the SOC Trang Army Airfield at Can Tho was the 
target of a mortar attack and three of the unit's Caribous 
were damaged. Id.  

In each case where a veteran is seeking service connection 
for a disability, due consideration is to be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a).  In this case, although the 
specifics of the appellant's alleged stressor events have not 
and most likely cannot be verified, the information provided 
by JSRRC is essentially corroborative of the appellant's 
claim to the extent that it indicates that the appellant's 
unit was stationed at a base in Vietnam that was bombed and 
the subject of a motor attack during the appellant's service; 
and that aircraft located at that base received fire from the 
enemy.  As such, the Board assumes for the sake of this 
appeal that after considering the places, types, and 
circumstances of the appellant's service and affording the 
appellant reasonable doubt, the "in-service event" element 
necessary to establish service connection has been met in 
this case. 

However, in terms of a PTSD diagnosis, the Board finds that 
there is conflicting evidence of record in terms of whether 
the appellant has met in the past or currently meets the 
diagnostic criteria for a diagnosis of PTSD.  In this regard, 
while certain medical records contained in the claims file 
indicate the appellant has been diagnosed with PTSD in the 
past, other medical records set forth questions as to a PTSD 
diagnosis, provide differing mental health diagnoses and/or 
report that the appellant's symptomatology does not and/or 
has not met the diagnostic criteria for PTSD.  Specifically, 
a review of the claims file reveals medical evidence that 
includes: (1) the appellant's service treatment records, (2) 
VA medical records dated from November 1978 to February 1978, 
November 1989 to June 1994 and February 2002 to December 
2003, (3) private medical records dated from December 1991 to 
December 1994, September 1997 and October 2007 to November 
2009, 
(4) VA examination reports dated in December 1996 and April 
1998 and (5) records pertaining to the appellant from the 
Social Security Administration. 

1.	Evidence of a questionable diagnosis of PTSD

Of the evidence referenced above, medical records dated in 
March 1992, April 1992, October 2003, November 2003 and 
December 2003 reflect that the appellant had a questionable 
diagnosis of PTSD during those times.  Specifically, the 
Board observes that medical records dated in March 1992 
indicate that the appellant had a possible diagnosis of PTSD 
and was admitted to the substance abuse treatment program. 
March 1992 VA medical records.  A VA hospitalization summary 
for a period of admission from March 1992 to April 1992 
stated that the appellant was admitted to the substance abuse 
treatment program.  He had a diagnosis of alcohol and 
nicotine dependence and possible PTSD. See VA hospital 
discharge summary dated in April 1992.  A psychiatric 
evaluation revealed that the appellant denied previous 
psychiatric symptoms or treatment; admitted to being 
exhausted physically and mentally while in the Air Force; but 
denied any emotional reaction to exposure to trauma in 
Vietnam or the Korean theater. Id.  The appellant was also 
screened for the PTSD program; but did not accept, as he felt 
that this was not a pressing problem at the time. Id.; April 
1992 VA medical records.   

VA medical records dated in March 2002 reflect that the 
appellant was seen by a licensed clinical social worker for a 
mental health intake and assessment. See March 2002 VA 
medical records.  During this assessment, the appellant 
reported that he had a past psychiatric history for which he 
had been seen by VA during the 1980s. Id., p. 1.  In this 
regard, he stated that he had been treated at a VA Medical 
Center and diagnosed with PTSD. Id.  In terms of military 
history, the appellant reported that he served in Vietnam for 
one tour from December 1965 to December 1966; and that during 
that time he participated in body recovery and experienced 
being under fire. Id., p. 2.  He also talked about having a 
flight helmet shot off while he was in it. Id.  In assessing 
the appellant, the social worker reported that he appeared to 
be depressed with vegetative symptoms; and also appeared to 
have some symptoms of PTSD, with emotional numbing being the 
most obvious. Id.  She noted that the appellant had a history 
of moving around a lot, with a lack of closeness in his life 
and problematic relationships with a history of three 
marriages. Id.  Additionally, she reported that the appellant 
had exposure to death, bagging bodies in Vietnam and having 
some near death experiences; and that the appellant appeared 
to use alcohol to "mellow" himself, medicating his 
emotional pain. Id.  Ultimately, the social worker diagnosed 
the appellant with chronic PTSD with depression and alcohol 
abuse. Id., p. 3.  However, subsequent VA medical records 
dated in March 2002 reveal that the appellant underwent a 
mental health medication evaluation by a VA staff 
psychiatrist at the same VA Medical Center. See March 2002 VA 
medical records.  After conversing with the appellant and 
noting his objective observations, the VA psychiatrist 
diagnosed the appellant with chronic, continuous alcohol 
dependence, possible depression and possible PTSD, although 
the doctor reported that he was not able to really assess 
these possible diagnoses except that the appellant stated he 
had these problems. Id.   

Additionally, VA medical records dated in October 2003 to 
December 2003 reflect the appellant's sessions with a VA 
rehabilitation counseling therapist, during which the 
appellant was reported as having excessive difficulties 
tracking and was a poor historian. See October 2003, November 
2003 and December 2003 VA medical records.  The examiner 
indicated that he had a difficult time obtaining a "clear 
picture" of the appellant; was uncertain what the appellant 
was expecting from treatment; or why he was there. December 
2003 VA medical records.  He  ultimately provided a diagnosis 
of rule out PTSD. Id.  

	2.  Evidence that supports a diagnosis of PTSD
 
In terms of medical records actually diagnosing the appellant 
with PTSD, VA hospitalization records for a period of 
admission in July 1993 stated that the appellant was admitted 
with a chief complaint of a "flash back." See discharge 
summary dated in July 1993, p. 1.  At that time, the 
appellant admitted to alcohol use and reported that he drank 
5 quarts of beer and one pint of vodka per day.  A past 
psychiatric history of PTSD in 1978 was provided. Id., p. 2.  
The appellant's medical providers reported that the appellant 
had no PTSD symptoms or dreams during his entire hospital 
stay; that he interacted well with peers; and that he 
participated in group therapy sessions, but did not attend 
PTSD group. Id.  Upon discharge from the hospital, the 
appellant's final diagnoses included organic mood disorder 
and PTSD. Id., p. 1.  

Additionally, a private medical treatment entry from the 
Health Centers of Northern New Mexico dated in July 1997 
revealed that the appellant reported to a registered nurse 
that he was in counseling for PTSD; and that it had been 
suggested to him that he receive antidepressants as well.  At 
that time, the appellant denied sleeplessness or poor 
appetite and claimed that his moods were pretty steady most 
of the time.  He also denied sadness, but stated that he felt 
anxious.  The appellant was not examined.  The registered 
nurse ultimately diagnosed the appellant with PTSD. July 1997 
private medical records.  

	3.  Evidence that contradicts a diagnosis of PTSD

A review of the appellant's remaining medical records 
contained in the claims file contradicts a diagnosis of PTSD.  
In this regard, the Board initially observes that according 
to a DD Form 214 in the appellant's service file, the 
appellant was involuntarily discharged from service for 
unsuitability, personality disorder.  Service treatment 
records are negative for any complaints or findings referable 
to PTSD, although treatment entries dated in April 1967 
report that the appellant was seen for acute situational 
maladjustment in service.  Additionally, the Board observes 
that an April 1977 military training examination conducted 
prior to his final separation from service in May 1977 
reported that his psychiatric evaluation was normal. See 
service treatment records.   

In August 1978, the appellant underwent a VA neuropsychiatric 
examination during which he was found not to have any 
neuropsychiatric disorder. See August 1978 VA neurological 
and neuropsychiatric examination report.  A VA psychiatric 
examination conducted in December 1982 also diagnosed the 
appellant as not having a nervous condition found at that 
time. December 1982 VA psychiatric examination report.  A VA 
domiciliary summary for a period of admission from November 
1989 to January 1990 stated that the appellant was admitted 
for incentive therapy, vocational rehabilitation and janitor 
training. See VA discharge summary dated in January 1990.  
The appellant denied alcohol and drug problems at the time of 
admission, but admitted to alcohol use in the past. Id.  His 
VA medical providers noted that at the time of admission, the 
appellant had no current psychiatric concerns. Id. Among 
other things, a diagnosis of questionable traumatic stress 
disorder was noted. Id.  Thereafter, a VA treatment record 
indicates that the appellant sought treatment for alcohol 
abuse in February 1992.  The examiner assessed chronic 
alcohol dependence at that time. See VA medical records dated 
in February 1992 and March 1992.  A mental disorders VA 
examination report dated in April 1992 also exclusively 
reflects a diagnosis of chronic alcohol abuse, not PTSD. See 
VA examination report dated in April 1992.  

Other medical evidence in the claims file includes a December 
1996 VA examination report pertaining to the appellant's 
evaluation for PTSD. See December 1996 VA examination report.  
During this examination, the appellant denied experiencing 
flashbacks or nightmares, but reported that he sometimes 
thought about what may have happened to friends who were shot 
in service. Id., 
p. 2.  He claimed that he served on body recovery in the 
military and saw friends shot, though he never found out 
whether they recovered. Id.  In terms of symptomatology, the 
appellant denied experiencing anxiety and panic symptoms; and 
also did not appear to avoid situations because of past 
trauma. Id.  The examiner reported that the appellant's 
personality testing was most consistent with an individual 
having a schizoid adaptation to life, where unacceptable 
impulses and psychological stress were likely to be expressed 
through somatization defenses; and indicated that the 
appellant scored within normal limits on scales for anxiety 
and PTSD.  Id.  Ultimately, the examiner diagnosed the 
appellant with alcohol dependence and schizoid personality. 
Id.  

Thereafter, the appellant underwent a second VA examination 
for PTSD in April 1998.  See April 1998 VA examination 
report.  During this examination, the appellant reported, 
among other things, a history of nightmares associated with 
combat exposure in Vietnam, to particularly include his 
duties in Vietnam of picking up bodies and body parts. Id., 
p. 1.  The appellant also reported a history of social 
isolation on-and-off since childhood, although he did not 
report that this isolation had been any worse since his 
return from Vietnam; and also reported occasional intrusive 
memories of combat. Id., p. 2.  However, the appellant 
reported no symptoms of hyperarousal, no active avoidance of 
stimuli that might evoke memories of combat or past trauma, 
no problems with impulse control or problems with aggression. 
Id.  Additionally, the appellant denied experiencing 
obsessions, compulsions, hallucinations and impulses to self-
injurious behavior. Id.  The examiner also noted no overt 
delusions. Id.  Although some anxiety symptoms were endorsed, 
the examiner indicated that these tended to be associated 
with normally anxiety provoking stimuli such as the appellant 
worrying about how to provide for himself when money runs 
low. Id.  After reviewing the appellant's claims file, 
obtaining a history from the appellant and performing a 
mental status examination, the VA examiner ultimately 
diagnosed the appellant with alcohol dependence, in 
remission. Id., pgs. 2-4.  The examiner reported that while 
there were some features of recall consistent with PTSD, the 
full syndrome of PTSD was not supported by the current 
evaluation. Id., p. 4.  

In light of the conflicting medical diagnoses of record, the 
Board remanded the appellant's claim for a VA examination in 
December 2006. See BVA decisions dated in December 2006 and 
May 2009.  Specifically, the Board requested that a new VA 
examiner review the appellant's claims file in its entirety 
and perform a mental status examination.  Thereafter, the 
examiner was asked to provide an opinion as to whether the 
appellant has a current diagnosis of PTSD due to a verified 
in-service stressor event. Id.  In response to the Board's 
request, the appellant was initially scheduled for a VA 
examination in May 2007, but did not appear due to his 
failure to receive notice of the examination at a new address 
of residence. May 2009 BVA decision.  As such, the 
appellant's PTSD examination was rescheduled in September 
2009; however, the appellant failed to appear again. See 
September 2009 notice of failure to appear.  

To the extent that the appellant failed to report for 
September 2009 VA examination, the Board must decide his 
claim based upon the current evidence of record. 38 C.F.R. § 
3.655 (When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record).  
In doing so, the Board finds that the evidence indicating 
that the appellant's psychological symptomatology has not 
fully met the criteria for a diagnosis of PTSD is more 
persuasive and credible than the limited evidence that 
supports such a diagnosis.  In this regard, the Board 
observes that the bulk of the medical evidence contained in 
the claims file reflects medical opinions that either 
question the diagnosis of PTSD or specifically find that a 
PTSD diagnosis is not warranted.  Of the two medical records 
that actually report a diagnosis of PTSD, both appear to be 
based upon a statements from the appellant that he had been 
diagnosed with PTSD in the past. See VA discharge summary 
dated in July 1993; July 1997 private medical records.  The 
Board finds no basis provided for the diagnosis of PTSD found 
in the summary of VA hospitalization in July 1993, as the 
appellant was noted specifically not to have exhibited any 
PTSD symptomatology during this admission.  Additionally, the 
Board finds the PTSD diagnosis set forth in the July 1997 
private medical records unpersuasive as the appellant clearly 
was not examined at that time; and none of his medical 
records appear to have been reviewed. 
   
Contrary to the July 1993 and July 1997 medical evidence 
cited above, the Board finds the VA examination reports of 
record to be most persuasive, especially in light of the fact 
that the examiners reviewed all of the evidence of record and 
prepared very detailed and thorough reports regarding their 
evaluations. See VA examination reports dated in December 
1996 and April 1998.  Viewing these examination reports in 
conjunction with the vast majority of the appellant's post-
service medical records that clearly question the diagnosis 
of PTSD, the Board finds that an actual diagnosis of PTSD has 
not been confirmed and, in fact, has been refuted. 

In making this decision, the Board acknowledges that caselaw 
holds that the presence of a chronic disability at any time 
during a claim process can justify a grant of service 
connection in terms of satisfying the first element of the 
service connection test, even where the most recent diagnosis 
is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Specifically, in McClain v. Nicholson, the Court held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim."  Under such circumstances, provided the resolved 
disability is related to service, a claimant would be 
entitled to consideration of staged ratings. Id.; see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation). 
 However, the Board finds the holdings in McClain and Gilpin 
to be distinguishable from the present case since (as 
explained above) the Board has concluded that the appellant's 
diagnoses of PTSD of record are not adequately supported by 
the record in that they were either (1) subsequently refuted 
or (2) based upon information that was neither complete, 
thorough nor fully informed.  In a factual situation where, 
as here, the overall evidence of record fails to support a 
diagnosis of the claimed PTSD, either presently or in the 
past, the holdings of McClain and Gilpin would not be 
applicable.   

Thus, the Board finds that the more persuasive medical 
evidence contained in the claims file indicates that the 
appellant's prior diagnoses of PTSD have not been adequately 
supported by the record and the appellant does not have a 
current diagnosis of PTSD.  Since there can be no valid claim 
without proof of a present disability, service connection in 
this case must be denied. Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 
141 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for PTSD.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as a preponderance of the evidence against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for posttraumatic stress disorder is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


